Citation Nr: 0104151	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a heart condition, to 
include mild congestive heart failure, secondary to service-
connected residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the veteran's claim for 
service connection for a heart condition; mild congestive 
heart failure, secondary to service-connected residuals of a 
tonsillectomy.  The veteran filed a timely appeal to this 
adverse determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  There is no competent evidence of record which indicates 
that the veteran's heart condition is due to or the result of 
his service-connected residuals of a tonsillectomy.


CONCLUSION OF LAW

The veteran's heart condition is not proximately due to or 
the result of his service-connected residuals of a 
tonsillectomy.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that all necessary 
notice has been furnished.  In this regard, the Board notes 
that on May 20, 1999, the RO sent the appellant a letter 
detailing what evidence he needed to submit in order to 
establish his claim, including the type and nature of the 
medical and non-medical evidence required.  Accordingly, the 
Board finds that no further assistance to the appellant is 
required in order to comply with the duty to assist as 
mandated by statute.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.§§ 5103 and 5103A, 5106-7). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  In addition, certain 
chronic diseases, including hypertension, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he currently suffers from a heart 
condition which was caused by scar tissue from his service-
connected tonsillectomy.  In support of his claim, he 
maintains that he was told by a doctor at the time of his 
discharge from service in 1945 that he had excessive scar 
tissue in his throat from his tonsillectomy, and that this 
scar tissue could go to his heart valves.  He states that the 
physicians should have tested his heart for the presence of 
scar tissue at the time of discharge, but did not do so.

A review of the veteran's service medical records reveals 
that he underwent a tonsillectomy in March 1943, while in 
service.  His cardiovascular system, to include his blood 
pressure, was normal at the time of the October 1945 
separation examination.  More recent post-service medical 
records indicate diagnoses of several heart and 
cardiovascular disorders, including numerous diagnoses of 
hypertension from June 1982 to the present, diagnoses of 
congestive heart failure in February 1990, January 1999 and 
March 1999, and a diagnosis of coronary artery disease in May 
1999.  As such, it is clear that the veteran currently 
suffers from a heart disorder, and the only remaining 
question is whether this condition is due to or the result of 
the residuals of his tonsillectomy, as maintained by the 
veteran.  In this regard, the Board notes that the issue of 
whether the veteran actually suffers from any post-surgical 
scarring in the throat as a result of his tonsillectomy has 
been the subject of numerous RO and Board decisions over 
several decades.  However, the Board finds that it need not 
determine whether the veteran does, indeed, suffer from such 
scarring, since there is no medical evidence whatsoever that 
this scarring, if it does exist, has in any way contributed 
to any of the veteran's heart problems.  

The only medical evidence which mentioned this alleged 
connection is found in the report of a VA examination 
conducted in September 1997.  At that time, the examiner 
noted that "[t]he patient indicates that he had looked at 
his medical record from the service many years ago and 
thought that it said something to the effect that having the 
tonsillectomy 'took ten years off my life' and that 'it could 
cause me to develop heart trouble later on in life.'  
Following my review of the records I notified the patient 
that I could not find any such representations in his record 
but that I would include his remarks and recollection along 
with my report."  The Board notes that its review of the 
veteran's service medical records also failed to find any 
such medical statement.  This examination diagnosed chronic 
left neck discomfort secondary to the inservice 
tonsillectomy.  However, the examiner did not indicate that 
any cardiovascular disorders were related to this 
tonsillectomy.

Therefore, the Board finds that there is nothing in the 
claims file, other than the veteran's own contentions, which 
would tend to establish that his current heart condition is 
related to his residuals of a tonsillectomy.  The Board does 
not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his heart condition.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current heart 
condition is related to scarring from the tonsillectomy 
performed in 1943 cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a heart condition 
secondary to residuals of a tonsillectomy.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's claim for service connection for a heart 
condition, to include mild congestive heart failure, 
secondary to service-connected residuals of a tonsillectomy, 
is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

